EU-USA Air Services Agreement (debate)
The next item is the Commission statement on the EU-USA Air Services Agreement.
Mr President, honourable Members, thanks to the work of your rapporteur, Mr El Khadraoui, and to the members of the Committee on Transport and Tourism, the European Parliament has the opportunity today to make its voice heard regarding what I consider to be a major draft agreement between the European Union and the United States.
I am talking about the aviation agreement reached ten days ago between the US and European negotiators, in Brussels. In less than ten days' time, I will be submitting this draft agreement for a political decision to the EU transport ministers.
Your involvement has come at a crucial moment, and you can thus make the voice of Europeans heard, not only at the Council, but also within the US institutions themselves.
These negotiations have been long and complex. There have been four years of negotiations since the Court judgments in the so-called open skies affair. There have been 11 negotiating sessions, which have caused disruption and turbulence. However, this long negotiation can enable us to strengthen the transatlantic relationship and to make a positive contribution to the Lisbon Strategy.
Within our reach is the possibility for a European airline to fly from any European location to any US destination, without any restrictions, and the nationality of the European airline does not matter.
Today, if you wish to fly between Brussels and Washington, you can only travel with a US or Belgian airline. Since Sabena went into liquidation, the absence of a Belgian carrier on that route has meant that you can only fly to Washington with a US airline.
That is why the Court of Justice ruled that these bilateral agreements were illegal. These agreements discriminate against our European airlines on the grounds of nationality. With this agreement, we are changing the way in which things are done. The United States recognises the European nature of our airlines.
All too often we forget that not just anyone can fly to the United States. Sixteen countries have open skies agreements, but eleven do not. You cannot fly directly from the Baltic countries to the United States, and the number of routes to the United States from Spain, Ireland and Greece, in particular, is strictly limited. We are therefore going to open up new possibilities to these countries.
However, from the beginning, the problem has been the balance of the agreement between Europe and the United States. In November 2005, the Council paid tribute to the progress made, progress regarding the approximation of the European and US rules on State aid, competition and security, and progress in terms of market access, but the Council also requested greater access to the US market.
I should like to explain to you why, at the end of the final round of negotiations, this agreement is more favourable to Europe. I shall not go into detail about the freedoms of air transport - the fifth freedom, the seventh freedom - as derived from the 1944 Chicago Convention. They are important, but they are technical. Any technician will see that, where these famous freedoms are concerned, the European Union has gained more than it has conceded.
My speech is going to focus on the airlines' problems regarding ownership, investment and capital. Firstly, investment in the United States. US law, which Congress will not be reviewing in the short term due to intense political controversy, stipulates that foreigners cannot hold more than 25% of the voting shares in a US airline and that they cannot control it.
Against the backdrop of these two constraints, we have secured the right for European investors to hold more than 50% of the total capital, without, however, that being presumed to mean their having control of the airline. We have succeeded in having the US authorities process investments in a fair and expeditious manner. We have also secured the right for European investors to enter into franchise agreements. Lufthansa will be able to add its name, its brand, its colours and sell its know-how to a US airline for US domestic transport. This is not a theoretical arrangement. The Virgin group, which freely sells its books and CDs in New York, is currently trying to sell its brand in order to create Virgin America in San Francisco. The operation has come up against some serious obstacles. The commitments entered into by the United States specify what action is possible precisely for this type of investment.
With regard to the provisions of the US reform, which failed in 2006 in the wake of some very strong opposition, and which some of you followed closely, it will not be possible to undermine the rights that we have negotiated. These new rights are set in stone in the agreement and will not be subject to unilateral changes in the United States. That is all I have to say about investments in the United States.
Secondly, US investment in Europe. Since the United States cannot change its 25% rule, we have retained the option to limit US investment in European airlines to the same level. This is about restoring the balance.
Thirdly, European investment in third countries. Under the current rules, we cannot invest and control a third-country airline without running the risk of undermining its traffic rights for flights to the United States. For example, Virgin has invested in Nigeria. The United States disapproves of Virgin Nigeria's operations to the United States because the airline no longer has the right nationality. With our agreement, the United States will no longer be able to oppose Community investment in European countries outside the European Union - such as Switzerland - and in 18 African countries. There will be no comeback from the Americans on this point. They will accept the fact that these third-country airlines may receive substantial investment from European airlines.
Fourthly, third-country investment in European airlines. In line with what I just said, the United States will not challenge European-operated flights to the United States if European countries such as Iceland invest in their capital. That will enable us to attract European investment in our airlines and to standardise the air transport industry.
That is why, ladies and gentlemen, this agreement is more balanced, and it is more balanced in the interests of Europe. We must not overlook this first stage, because we need to complete a first stage before embarking on a second one, in order to lead us to the ultimate objective of an open aviation area.
Admittedly, some of the agreement's detractors fear that there will never be a second stage because the United States will have gained in all areas during the first stage, which is inaccurate. You are right to request a mechanism that guarantees a shift to the second stage: well, I have obtained it! The negotiations will start in January 2008 at the latest. If we do not reach a second-stage agreement by the middle of 2010, we will be able to suspend the elements of the agreement.
Above and beyond reprisals, I personally am convinced that the momentum that we have created will break down the last remaining resistance with regard to ownership and control.
We did not build the internal market in one go. We built it in three stages, but in less than 10 years. Therefore, ladies and gentlemen, these 11 negotiating sessions have really made progress possible. What is at stake behind this agreement? In five years' time, between EUR 6 billion and EUR 12 billion profit. One might also say, over the next five years, 80 000 jobs on both sides of the Atlantic, and, finally, 26 million passengers who will have the opportunity to travel between Europe and the United States, in addition to the 50 million passengers who already take advantage of transatlantic flights. Thus, in five years, the number of passengers is likely to increase from 50 million to 75 million. These estimates are the outcome of serious studies.
I shall conclude, therefore, by saying, ladies and gentlemen, that this agreement is clearly important and that it may be very valuable where Europe is concerned. I should like to add that this morning's sitting will also help me to better perceive your expectations, to perhaps answer your questions and, once again, I would say that I am confident that we will be able to overcome this first stage and be secure in the knowledge that the second stage is now also in sight.
There you have, ladies and gentlemen, the information that I wished to communicate to you.
on behalf of the PPE-DE Group. - (DE) Madam President, the Group of the European People's Party (Christian Democrats) and European Democrats congratulates Vice-President Barrot, his negotiating team and Mr Calleja Crespo most sincerely on the successful conclusion of this, the first part of the important EU-US air-transport agreement. Let us also join together to thank the US negotiating team and Mr Byerly, however, as it was no easy task for him, either, to bring these negotiations to a successful conclusion.
There is no doubt that this agreement brings about a large transatlantic air-transport market at long last, to the benefit of air carriers and passengers. From now on, European air carriers will be able to access the US market from all parts of the EU without national restrictions. At the same time, we are implementing the 2002 judgment of the European Court of Justice. The restrictions at London Heathrow Airport contravening Community law will also have to be lifted. I am sure that the opening of the skies over the Atlantic will also give rise to attractive offers for air passengers.
The reason this agreement is balanced is that the Commission has succeeded in opening up access to US markets for European air carriers a little for the first time. We could have seen more than market opening, but all the same. New regulations on ownership and control rights, licensing and branding have been put in place. I believe that these benefits are such as to justify our calling this a balanced agreement.
It is even more important, from my point of view, that we have set up a joint committee with the involvement of the business community, as this will be able to prevent, for example, the US or Europe taking unilateral security measures to the detriment of air carriers and passengers in future.
The PPE-DE Group urges the German Presidency to lose no time in ensuring support for this compromise in the Council - something that would also have great symbolic value.
I am very much obliged to our friend Mr El Khadraoui for his excellent resolution, which - I believe - will be adopted tomorrow by a large majority in the spirit of our discussions.
on behalf of the PSE Group. - (NL) Madam President, Commissioner, ladies and gentlemen, this debate is indeed very timely, for the negotiations have just been completed, and the Transport Council will be delivering its verdict next week. In actual fact, it is only after that that this House will be able to speak out formally about the agreement, by means of a report, which I will then be drafting as soon as possible.
With the resolution, though, which has been compiled on my initiative with the support of the various groups, we want to send a clear message to the Council and the Commission. In a nutshell, Commissioner, you can count on our support, and we are asking the Council to approve the negotiated agreement. This agreement constitutes a major breakthrough on the road towards a fully integrated transatlantic aviation market and offers a way of escaping the legal sword of Damocles that has for some time been hanging over the aviation sector.
Opponents of the agreement are right when they say that there is still an imbalance between the rights which US companies can assert in Europe and the rights which we can assert in the USA. There are historical reasons for this, because the US, thanks to a combination of bilateral agreements, is capable of a great deal more than us. We should not overlook the fact, though, that the European aviation market was not liberalised in one step or overnight. We were clearly in favour of one big agreement, but we think that this is not feasible politically speaking. For European consumers, this agreement is good news. As you stated before, European companies will be able to fly from anywhere in Europe to anywhere in the United States, which will lead to a greater supply and probably a reduction in prices. Moreover, the US has made a number of concessions to grant European companies a little more access to the domestic US market. You gave a few examples a moment ago. What matters to us, though, is that this should be followed up by a second step.
We also think that if we set up a joint committee, this will allow a permanent dialogue, in which a host of aspects with regard to the social dimension, the environment, safety and security, can be addressed. We placed quite a bit of emphasis on this aspect in the resolution, because to us, the liberalisation of the aviation sector, with all its implications, both positive and negative, must coincide with the laying down of high standards in the areas I have just listed. We have noted, for example, that technical cooperation is provided for in the area of the environment so that the most efficient flight routes can be used in future. This is a good thing.
To the doubting Thomases, particularly our British fellow Members, who are under pressure, I should like to say that in my view, they too stand to benefit a great deal from the agreement. More than ever, Heathrow airport will be able to develop into the gateway to America, with more direct connections near British consumers.
Finally, Commissioner, we, for our part, will do our best to bring the subsequent stages to a successful end, by, for example, establishing contact with our counterparts from the Congress. We hope we can count on your continued involvement in future negotiations.
on behalf of the ALDE Group. - (NL) Madam President, for the moment, air traffic between the US and the EU, the world's two largest markets and together accounting for 60% of all global flight movements, is being regulated in bilateral open skies treaties. Most Member States have concluded a separate regulation of this type with the US. With the agreement that was concluded on 2 March last, these bilateral treaties will cease to exist indefinitely. This represents an enormous step forward, which I very much welcome. After all, these bilateral agreements form a barrier to free competition if take-off and landing rights are reserved for national airline companies, something which does not benefit industry, let alone the consumer.
This is also how the Court judged back in 2002. And now, following years of negotiations, a reasonably balanced agreement is finally in place - not a perfect one, but a reasonable one nevertheless. I should hope, then, that the Council will lend its approval to this agreement as soon as possible, that is to say during the meeting of 22 March next.
I consider the objections, lodged mainly by the United Kingdom, as not very constructive. Protecting your own market in 2007 is an impertinence and is far removed from the European idea. What is clear is that the new legal framework for transatlantic air transport will benefit the aviation industry, the consumer and employment too. Moreover, it offers our European airline companies the all-important legal certainty that they so desperately need.
As I said a moment ago, the proposal is not perfect. To this day, the US is using arguments such as safety and security to thwart the negotiations with regard to cabotage, as a result of which no progress has been made in that area. Moreover, the possibility for airline companies from the EU to monitor US airline companies effectively is still restricted, despite extensive provisions of ownership. Protecting our own market under the guise of safety and security makes no sense and is, as far as I am concerned, an admission of weakness.
At the same time, Commissioner, I am optimistic about the future, for the new framework does, after all, provide for a binding time schedule for a second agreement in which these restrictions will be retabled. If the US continues to refuse future concessions, the EU must stand firm. This is what, above all else, must be made clear to the Americans.
I am indebted to the Commissioner and his team for their resolve, and I hope that we will see more of it in future. I should also like to thank our rapporteur, Mr El Khadraoui, for his drive and current input with regard to the resolution on which we will be voting tomorrow.
on behalf of the UEN Group. - (PL) Madam President, in 10 days' time the Commissioner will officially present the draft EU-USA open skies agreement to the Union's transport ministers. There has been a successful outcome to the negotiations, though the latter will actually continue, as some issues have yet to be settled. The agreement will create an open transatlantic flight area, which means there will be no more arduous bilateral negotiations between the United States and individual Union Member States.
As to the practical implications for consumers, increased competition will obviously mean a wider choice of connections and lower ticket prices for passengers. The Union has not singled out the United States for special treatment, as 16 similar earlier agreements exist between the European Union and countries in Europe, Asia, Africa and Australia. The countries concerned include Croatia, Ukraine, Morocco, Lebanon, Singapore and Australia. The European Union recently concluded an agreement of this nature with Chile too. The previous speaker was right, of course, when she stated that in a sense this is an exceptional agreement because of the scale and importance of the flights concerned.
Not everything has yet been done to remove barriers and liberalise services. The next stage, which must be borne very much in mind, is potential consent by the American side to facilitate investment by European companies in the US carrier market.
It is a rare event for an agreement entered into by the European Commission to prove so uncontroversial and so clearly beneficial to European consumers. Congratulations are therefore due to the Commissioner. The open skies policy presents an opportunity for better, more frequent and cheaper links between Europeans and Americans. It will be possible to cross the Atlantic more cheaply and in greater comfort than previously.
on behalf of the Verts/ALE Group. - (DE) Madam President, ladies and gentlemen, I, too, should like to start by thanking Mr El Khadraoui. Whilst the agreement currently under discussion does reduce - at long last - some of the economic injustices suffered by Europe in the past, in a way it ignores the challenges of the future.
Unfortunately, the issue of air-transport emissions has been largely omitted, even though we must be aware in view of climate change that air transport, too, has to make a contribution to reducing atmospheric pollution.
I still see the unfortunate fact that complete reciprocity is yet to be achieved as a great problem. We have to trust in a step-by-step plan for this. If the United States should fail to adhere to this plan, Parliament must ensure that Europe shows backbone. This goes for investment, and it should and must also go for the issue of the security of data transmission and, in particular, the issue of emission limits. We must ensure that European interests are not sacrificed to certain sentimentalities, or individual economic interests put above the common interest.
Finally, I wanted to thank the Commissioner, too, for declaring that he supports opening the skies for all - which will please theologians: a very democratic approach that includes sinners.
on behalf of the GUE/NGL Group. - (CS) Ladies and gentlemen, air transport between the EU and the USA accounts for around 60% of the world's air transport. These two partners must therefore reach agreement if we want to make any progress on international air transport. Such an agreement must primarily be evenly-balanced, acceptable to both sides and clearly specified from a technical point of view. A further prerequisite is that it must be interpreted in the same way by both parties. Ongoing negotiations have demonstrated that, just as in other areas, the United States' approach will be discriminatory and lacking in transparency, and, moreover, that the interpretation of the agreement will, over time, alter appreciably. It is therefore vital to support further talks aimed at reaching the most balanced agreements on behalf of the EU as a whole. Despite the progress that has been made, it is still too early to talk about an integrated transatlantic market in air transport. These considerations will also be the basis for our approach to the proposed amendments.
Let us take a closer look at some specific issues in relations between the United States and the EU. As things currently stand, there is a series of bilateral agreements between individual EU Member States and the United States. The situation is confused, and if we think we can achieve complete compliance with EU law we are deluding ourselves. The key problem at this stage is the negotiating power of the two partners. The US position in this regard is, of course, substantially stronger, leading to unfair advantages for our transatlantic partners.
The first such prerequisite is naturally what is referred to as cabotage. In the United States, inter-state air transport is classified as cabotage, whereas transport within the Union has yet to be incorporated as such into the Treaties. This area should be harmonised. It is likewise necessary to debate the typical protective measures that in the United States prohibit entities from other countries from controlling US aviation companies. Mr Barrot made some very good points on this matter.
Similarly problematic is the requirement for control of infrastructure, that is, airports. The discrepancy between the stated aims concerning liberalisation and the reality is even greater in this area. As regards air transport in the Union, the discussion on the environmental impact of transport is a very topical one. Among the issues covered are the taxing of fuel, the share of emissions, in particular carbon dioxide, noise and other controversial areas. If carriers in the Union are to be committed under the Kyoto Protocol to emissions trading, it is essential that the same should apply to the competition, especially from the United States, which is our biggest competitor. We should be aware that we are setting a precedent in creating new international rules which will establish a standard for the entire sector.
As regards social conditions, I feel that the problems come mainly in three forms. The first is the obligation to have qualified crew; the second is the harmonisation of working hours, in terms of rotas for flight crew; and the third is requirements on qualifications for the ground staff who perform the pre-flight preparation of aircraft and the checks associated with stopover landings.
We have, in recent times, had to deal with security risks, biometric data obligations, forwarded passenger lists and various kinds of instructions and prohibitions. Accordingly, we should also remain constantly aware of the recently adopted directive on improving the situation for people of reduced mobility in air transport. Some measures introduced into airports almost come into conflict with passengers' human rights. A typical example is the processing of passengers' personal data. Commissioner, I would be interested to know how this relates to data protection under the Schengen System, which will be extended this year. Other measures are verging on harassment, including the repeated baggage checks on transferring inside airports. I believe that these problems will be resolved and I looking forward to working with the Commission on this.
on behalf of the IND/DEM Group. - Madam President, last week there was jubilation in some quarters over the major breakthrough in the long sought-after 'open skies' agreement.
I have very mixed feelings about the whole issue. On the one hand, I think it is good that flying becomes more affordable and that there will be more flights available. Of course, we will have to match the increase with greater fuel efficiency in order to avoid major increases in emissions. However, if the cheaper flights wind up funnelling travel into the three major European hub airports, travelling will become more of a nightmare than it is even today.
We have many regional airports with the potential to open up areas of Europe to visitors and business, but I fear that they will be sidelined in the deregulated, competitive environment of open skies, if we are not careful about how it is set up.
The effect on regional airports and their surrounding areas needs to be assessed. In my constituency, we have for a long time been asking for an impact assessment, particularly in the Shannon area. Even at this late stage, it is important that we carry out such assessments.
(DE) Madam President, ladies and gentlemen, over recent years, we have heard it said ever more frequently, by the people of Europe, and also by many European governments, that Europe is interfering in everything; this criticism is not entirely accidental, and it is, in a number of cases, justified. The example we have before us today shows, though, that there is a whole range of issues in which we need more of Europe and more of a Community approach in it, too. Looked at from that angle, then, we can do no other than welcome the conclusion of this prospective Open Sky agreement between Europe and the United States, which will replace a very large number of individual agreements and also serve as an example for many other agreements between the European Union and other parts of the world.
Getting a good result out of the Americans is no easy thing to do, as you, Mr Vice-President, said, and you gave a number of examples. We are aware that it may, under certain circumstances, be even more difficult to reach agreement with the present Congress, but that must not be allowed to result in the USA unilaterally securing itself particular advantages out of its negotiating position. I might well turn that around and say that it would be a good thing if the Commission and the Council were to take greater account than they have to date of the desire of the European Parliament, as the representatives of the people, to add its voice here.
One very practical argument in this context - something not directly the subject of the agreement, but having much to do with it - is that safety regulations in international air travel have hitherto been largely, and unilaterally, dictated by the Americans' interests and actions, and this needs to be reviewed, and, if necessary, changed.
Madam President, with over 40% of the EU-US market, this particular agreement is of great interest, of course, to the United Kingdom. While I accept that the agreement could deliver some benefits to consumers, it has still to my mind failed to address some fundamental issues and has a number of question markets over it. In particular, the deal falls well short of providing the kind of access to the US market that a number of EU carriers would like. It does little with regard to ownership of US airlines and appears little different from previous deals rejected by the European Union.
So, in my opinion, those who enthusiastically welcomed this agreement may need to pause a little and examine it in more detail to see what it delivers for the EU. I know the ultimate goal is to create an open aviation area with the US and I indeed support any agreement that would unlock the transatlantic aviation market. But the question is: does this deal help deliver that? To me it is a deal that promises the EU jam tomorrow and gives the US the jam today. However, if this agreement does go ahead, then we must ensure that a clear timetable is quickly put in place with real and serious incentives on both sides to move forward to a second stage deal that delivers a fully open aviation market.
In short, I do not think this deal is a disaster, but it is not as great as the Commission would have you believe. It is merely a first step and one that would appear to benefit the US. I look forward in future agreements to the United States giving something a bit more substantial back and for that country to stop over-protecting its aviation industry.
(IT) Madam President, ladies and gentlemen, Commissioner, I can express neither enthusiasm nor disappointment, but I feel it is appropriate to acknowledge the pragmatism with which the Commissioner and the Commission concluded this negotiation phase. Certainly, we would all have preferred a general agreement also covering the ownership, control and opening-up of the US domestic market. It is clear, however, that this preference conflicts with the highly important fact that we approached the negotiations in question with two aims in mind: an internal aim and an external aim.
These aims reflect a need and an interest: a need to put an end to the discrimination inside the European Union caused by having accepted the existence of such distinct markets and the possibility of bilateral agreements, which create unjust situations within the Community - something that the European Court of Justice has prohibited. Evidently, this need, which concerns Europe only, to put an end to the discrimination has weakened our ability to negotiate with the United States.
From this we can realistically conclude that this first stage is undoubtedly 'internal', and in this light it is simple to predict the result of any impact assessment: there will be some countries, companies and airports that will be adversely affected by this agreement, and others that will benefit from it. The fact remains, however, that we are reducing monopolistic powers in favour of an equitable opening to all, in all countries and throughout Europe. I believe that this must be considered a positive aim.
Secondly, I would like to draw attention to the issue of security and safety, with reference both to ownership and to the opening-up of the internal market. It is clear that, for the United States, this may represent a valid reason or an excuse. We must remove any element of excuse. Agreement on security and safety rules must be paramount, to enable this issue to be resolved, since a solution to this problem would invalidate every other argument on insecurity attributable to the foreign ownership of companies within the United States, or on insecurity attributable to the opening-up of the internal market.
I would also point out that, in the United States, security as a whole comes under the federal budget, and from this point of view it would be useful for Europe to reflect on the way in which we approach the subject.
Madam President, firstly I would like to thank the Commissioner for his statement and, indeed, to give him some credit, which he deserves for moving matters forward. I am afraid, though, that I am going to have to disagree with some of my friends here, because, although I applaud efforts to open markets, the markets must be opened fairly and I fear that this agreement does not go far enough.
Not only would the current proposals cause harm to British business, but they could also have a detrimental effect on some of our EU businesses generally as well. What is now on the table will undoubtedly give US companies a substantial share of our unregulated market, while EU companies will be left to fight for the scraps of the US regulated market. I think we should be fighting harder for reciprocal agreements on ownership rights.
In the current deal as I understand it, US interests can own up to 49 % of the voting stock of an EU airline, whereas EU interests can only own up to 25 % voting stock of a US airline, and I am not sure that is fair or open. According to the Court of Justice, any transatlantic negotiation should fully honour Member State bilateral agreements, such as Bermuda II, and I think this agreement does not adequately deal with that.
The Commission is seeking to harmonise its policy and has not taken into account the full differences between states. What we are calling for on this matter is continuing action rather than just dialogue. I think the Commission has certainly moved things forward, but it is also important that, when we go back to the negotiating table in three months' time - which, again, I welcome - there must be some firm commitments from the United States to take more action in response to our needs in this field.
(ES) Madam President, Mr Vice-President, I am particularly delighted to be able to congratulate you on the Commission's success, supported by the German Presidency and assisted by its efficient services, with something of a Spanish stamp, I think it is fair to say.
Furthermore, this success follows the pressure exerted by, amongst others, this Parliament, which supported the Commission's open skies strategy from the outset, and encouraged it in the face of increasing difficulties, as in the case of these complicated transatlantic relations.
This agreement has the great virtue of strengthening those transatlantic relations at a crucial time for everybody: on the eve of elections in the United States and at a time when we need to make progress with environmental requirements for Europe's aviation sector.
It also helps to strengthen European identity and the European Union's identity as a global partner. In that regard, I believe that this agreement sends a good message to the citizens.
It is also an agreement that makes a decisive contribution to the Lisbon Strategy and specifically, in the case of anti-trust immunity, to facilitating commercial agreements and the development of alliances amongst airlines, which undoubtedly promote the growth and democratisation of air travel amongst the citizens.
It also contains provisions on technical cooperation with regard to climate change, which I hope will be useful in terms of tackling the impact of the aviation sector.
I am also pleased with the provisions on the control of airlines and, with regard to the security mentioned by Mr Costa, the truth is that I would prefer us firstly to analyse the results of the United States system in depth, since its reliability has very much been called into question on occasions.
We must now finally overcome the remaining resistance in the Council and I hope that the work of Mr El Khadraoui will be of use to you in that regard.
Madam President, the recent agreement of principle between the United States and the EU on open skies is extremely welcome because, from a situation that seemed totally deadlocked a number of months ago, we are now on the brink of an open aviation market. This will benefit the travelling public.
Competition within the aviation sector has revolutionised air travel. Air passengers now have choice, and low-fare, no-frills air travel has become the order of the day. Passengers will benefit even more under the new arrangement. The ownership issue, which was a problem for the United States, has hopefully been resolved by way of an honourable compromise. But I would agree with my colleagues Mr Simpson and Mr Kirkhope and I would encourage the Commission to be very tough in future negotiations with the United States.
I commend the Commission for the strong stand it has taken in refusing to allow individual bilaterals between Member States within the EU and the United States. Such bilaterals would undermine and delay the agreement just reached. The new arrangement will hopefully offer some protection to Shannon Airport on the west coast of Ireland. For over 70 years, Shannon airport has been the gateway airport between the United States and Ireland. All planes travelling to and from the US stopped off at Shannon. In recent years, this compulsory stopover has been diluted. But, crucially, the new agreement would incorporate a transition period for airports such as Shannon to enable them to adapt to the new situation.
It is equally important that the open skies agreement be reviewed every few years in order to monitor the impact of the agreement on Shannon and other similar airports. The agreement is a very historic one. Indeed, it is the most historic since the 1944 Chicago Convention. I would commend both sides, and the Commission in particular, for rescuing an agreement that a few short months ago seemed doomed to failure.
(PL) Madam President, Commissioner, taken together, the EU and US aviation markets account for 60% of aviation movements in the world. The EU-USA air services agreement will therefore be beneficial to consumers on both sides of the Atlantic. It will help deepen transatlantic relations and serve as a model for further liberalisation and approximation of legal provisions the world over.
The Court of Justice ruling states that several bilateral air services agreements between Member States and the United States do not comply with the European Union's legal principles, and that the EU-USA air services agreement is the best way of ensuring full compliance with Union legislation. The harmonisation of legal provisions, notably in the area of safety, environmental protection and workers' social rights is especially important in this type of air services agreement.
The fundamental issue is close cooperation between the appropriate EU and US authorities concerned with aviation safety, both at EU and US federal level and also at Member State level. The aim should be to create a single aviation protection area, which implies a single passenger and baggage check at the start of the journey, not at each transfer as well.
I also wish to emphasise that exchange of passengers' personal data between the EU and the US must be undertaken respecting the privacy of European and American citizens. This has already been made clear in European Parliament resolutions. The transatlantic air services agreement must be founded on the Convention on Human Rights and on other international acts guaranteeing citizens' rights and freedoms.
Thanks are due to Mr El Khadraoui for his conscientious work on the development of the European Parliament's stance on this matter.
(FR) Madam President, Mr Barrot, well done! The debates and negotiations have been going on for years now. Your task was difficult but you have managed to be persuasive and effective. I should like to pay tribute to the agreement reached because it is a good agreement for European interests.
The liberalisation of transatlantic air traffic is in fact going to boost the growth of our airlines at a time when they are facing an increase in the price of kerosene, increasingly strict security constraints and a forthcoming tax introduced as part of the fight against global warming. By allowing them from now on to operate flights to the United States from any European city and no longer just from their country of origin, you are generating more activities for our airlines and thus more jobs to offer to our fellow citizens. More routes and also more freedom regarding the frequency and times of flights will also mean more choice for consumers: European and US passengers will therefore be the second big winners as a result of this agreement.
A third source of satisfaction is the opportunity now provided to European airlines to acquire more than 50% of the capital of US airlines. One might certainly regret the fact that our US friends are preventing the market from operating freely by refusing to grant more than 25% of voting rights to European airlines, but let us not turn our noses up because things are sometimes best left as they are. Furthermore, you said, Commissioner, that the agreement stipulated in return the option for the Union to limit US equity investment in our airlines.
Like Mr Jarzembowski, I should like to conclude by urging the European transport ministers to give their full support in a few days' time to the Commission, because it is the interests of one of our largest economic sectors that are at stake, and we need to protect them. Faced with the United States, this kind of result would not have been possible without the pooling of our resources. On our own, we cannot achieve much; together, Commissioner, anything is possible.
(ES) Madam President, good relations between the United States and the European Union are crucial to both sides of the Atlantic, although some people would prefer that not to be the case.
Fortunately, it is a long time since Columbus reached the new world in an ecologically acceptable way. And it is a long time since the monopolistic extremism that brought so much backwardness to Europe.
The European Commission has just reached an air transport agreement with the United States which opens up new prospects for European air companies.
Mr Vice-President of the Commission, allow me to congratulate you most warmly on all of the work you have done. I would also like to congratulate your director, Mr Daniel Calleja, and, if you will allow me, Mr Vice-President, to mention the spirit that I am sure is contained in this agreement, also your predecessor, Mrs Loyola de Palacio.
I truly believe that this is a significant achievement on the part of the Commission. I hope that the Council will unequivocally approve this agreement as soon as possible. Bilateral agreements between the United States and the Member States need to be replaced by broader agreements. And if the agreement can be applied from October, as the Commission intends, then all the better.
When that is the case, when the single sky is a reality, the European citizens and companies will enjoy many advantages: common rules on both sides of the Atlantic, the possibility of opening up new passenger and goods transport routes, as well as lower costs, which will make our companies and our air transport more competitive. All of this should benefit consumers in terms of the final price of their tickets.
The ultimate objective of these agreements is the creation of a future area of free provision of air services between the United States and the European Union, which will conform to the Lisbon Strategy and enhance transatlantic relations, which are so necessary.
Madam President, I should like to apologise for being a little late and I appreciate your tolerance. I was having difficulty with the lifts.
Transatlantic tourism is of vital importance to Ireland, and there is much room for expansion. Of the nearly seven million people who visited Ireland in 2005, over half a million of them came from across the Atlantic, contributing over EUR 500 million to the Irish economy. It has been estimated that these numbers could triple if the open skies agreement is ratified, and generate an extra EUR 1 billion for the Irish economy. With the advent of open skies, we can continue to benefit from the goodwill we have received from hosting events such as the Tour de France, the Special Olympics and the Ryder Cup. If a small country like Ireland can benefit in that way, what potential is there for the continent of Europe?
Of course we should be concerned about climate change, but the answer is to find new fuels for air transport and make more efficient use of existing fuels. Protectionism does not benefit the consumer or our economies. A clear open skies policy not only encourages individuals to travel to Europe but also helps to promote European goods in North America. Open skies opens up more of the American market to European consumers and business people. Our ability to travel and trade with more cities can only help to boost our economies and allow us additional access to the strong US economy, especially now, given the current strength of the euro against the dollar. This bodes well for European business.
In conclusion, the economic and cultural exchanges that will be made possible by this agreement will ensure that the United States and Europe maintain a healthy relationship for years to come, and I urge the Commission and the Council to resist protectionism and self-interest in this matter.
Madam President, I should like sincerely to thank the MEPs and all the speakers for their support and their extremely valuable contribution to this important debate. There is no doubt that we are on the verge of concluding an historic agreement where transatlantic relations are concerned, historic, too, in terms of moving aviation forward in the world and - as has been pointed out - of making air transport democratic and putting it within the reach of as many people as possible.
I shall not go back over the benefits of the agreement, which have been emphasised by, among others, Mr Jarzembowski and Mr El Khadraoui, to whom I am particularly grateful for his initiative. Access for airlines from any European country to any location in the United States, without discrimination on nationality grounds, is one of the very important benefits. That, above all, will enable us, Mr Costa, to resolve certain legal problems that emerged in the wake of the open skies judgments. Another huge benefit for consumers is the fact that they have more choice at better prices. Furthermore, we are opening up to 60% of the world's traffic.
We ought not to forget that a joint committee exists that will play a key role with regard to applying the agreement, to debating social issues, to addressing the issues of ownership and control, to competition, to aid and to environmental issues.
Some of you raised the problem of security, not least Mrs Hennis-Plasschaert. This agreement contains provisions that are crucial in terms of facilitating the controls on both sides of the Atlantic and of eventually having equivalent systems that will allow us to move in the direction of a single form of security control, or 'one stop security'.
With regard to environmental aspects, I should like specifically to address Mrs Lichtenberger in order to tell her that she is right. We intend precisely to cooperate far more effectively with the Federal Aviation Administration. On this subject, we are going to review the way in which we operate flights over the Atlantic with the aim of reducing their flight paths. We are also going to research solutions enabling us to use fuel efficiently and to reduce emissions. There is therefore an entire environmental section there.
A number of you raised the problem of cabotage, not least Mr Kohlíček. The option of operating cabotage services in the United States is much debated; we will not have that option to start with. Nor will cabotage be permitted for US airlines: thus, a US airline is not permitted to transport passengers or cargo between Frankfurt and Berlin.
Mrs Sinnott, the agreement will also benefit regional airports by opening up new opportunities with the elimination of the existing restrictions. Mr Rack and several of you emphasised security problems. The United States has acknowledged the importance of working on common practices and standards in order to reduce as far as possible the differences between the European Union and the United States on these issues, and it will take account of the measures that have already been applied within the European Union.
Mr Simpson, the transatlantic area will clearly not be built in one go. We are, in fact, talking here about a first stage, but one that has already established a very strong link with the second stage: Europe will be able to suspend Americans' access rights if they drag their feet and if no progress is made. We therefore have the means to act in order to guarantee that there really will be a second stage towards our ultimate aim.
I should like to say to Mr Kirkhope that, since the United States has not yet agreed to change its 25% rule, we have retained the option of limiting its investment in European airlines at the same level. This is one way of restoring the balance.
Madam President, you asked me to be brief. I should therefore like to apologise to the speakers to whom I have not had time to respond clearly. I should like to thank all of the speakers and also to say to those MEPs who belong to Member States that are not covered by the 'open skies' agreements, and particularly to the Irish Members who spoke, that the will exists on our side to extend the benefits of this liberalisation of transatlantic air transport to all of the Member States.
Mrs De Veyrac and other speakers stressed that all of this is the fruit of extensive efforts. I should like to take this opportunity to remember Mrs Loyola de Palacio, who also did a great deal of work on this first stage, which I feel is important for the future of Europe and of transatlantic relations, for the economy and for employment.
(Applause)
I have received a motion for a resolution tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Wednesday at 12.30 p.m.